 STEAK AND ALE RESTAURANTSteak and Ale Restaurant, Sharonville and DennisSmith and William Todd Emmons. Cases 9-CA-17108-1 and 9-CA-17108-2August 4, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn May 7, 1982, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions3of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Steak and Ale Restaurant, Sharonville, Ohio, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:I Respondent has requested oral argument. This request is herebydenied as the record, Respondent's exceptions, and the brief adequatelypresent the issues and the positions of the parties.2Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 We agree with the Administrative Law Judge that Respondent vio-lated Sec. 8(a)(l) of the Act by discharging Dennis Smith, Tamara Smith,and William Todd Emmons because they complained to Respondentabout their terms and conditions of employment. Ronald Morgan Cadil-lac, 202 NLRB 1017 (1973). In so doing, we note that N.LR.B. v. Inter-boro Contractors Inc., 388 F.2d 495 (2d Cir. 1967), and ARO, Inc. v.N.LR.B., 596 F.2d 713 (6th Cir. 1979), are inapposite, and we do notrely on them here.4 In accordance with our decision in Sterling Sugars Inc., 261 NLRBNo. 71 (1982), the Administrative Law Judge's recommended Order isbeing modified to require Respondent to expunge from its files any refer-ence to the discharges of Dennis Smith, Tamara Smith, and WilliamTodd Emmons, on July 4, 1981, and to notify them of such, once done.In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on thebackpay due based on the formula set forth therein.263 NLRB No. 14"(b) Expunge from its files any reference to thedischarges of Dennis Smith, Tamara Smith, andWilliam Todd Emmons on July 4, 1981, and notifythem in writing that this has been done and thatevidence of these unlawful discharges will not beused as a basis for future personnel actions againstthem."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, or fail and refuseto reinstate, any employee in consequence ofhis or her protected activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bythe National Labor Relations Act.WE WILL offer to Dennis Smith, TamaraSmith, and William Todd Emmons immediateand full reinstatement to their old jobs or, ifthose jobs no longer exist, to substantiallyequivalent jobs without prejudice to their se-niority or other rights, and WE WILL makethem whole, with interest, for any loss of payresulting from their discharges.WE WILL expunge from our files any refer-ences to the discharges of Dennis Smith,Tamara Smith, and William Todd Emmons onJuly 4, 1981, and WE WILL notify them thatthis has been done and that evidence of theseunlawful discharges will not be used as a basisfor future personnel actions against them.STEAK AND ALE RESTAURANT,SHARONVILLEDECISIONFRANK H. ITKIN, Administrative Law Judge: Unfairlabor practice charges were filed in the above consoli-dated cases on July 9 and 10, 1981. A complaint issuedon August 14, 1981. A hearing was later conducted inCincinnati, Ohio, on March 31, 1982. Briefly, the Gener-al Counsel alleges that Respondent Company, Steak andAle Restaurant, Sharonville, violated Section 8(a)(1) ofthe National Labor Relations Act by discharging em-ployees Dennis Smith, Tamara Smith, and William ToddEmmons because they had engaged in protected concert-ed activities. Respondent denies that it has violated theAct as alleged. Upon the entire record, including my ob-servation of the demeanor of the witnesses, I make thefollowing:107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTRespondent Company operates a restaurant in Sharon-ville, Ohio, and is admittedly an employer engaged incommerce as alleged in the complaint. The Company ad-mittedly discharged employees Dennis Smith, TamaraSmith, and William Todd Emmons on or about July 4,1981. The evidence pertaining to these discharges is sum-marized below.Tamara Smith testified that she started working for theCompany as a waitress about October 1980; that therewas "a change in Management" at the Sharonville res-taurant during April 1981; that Tom McKinney thenbecame the new "franchise person" at the facility; andthat, as a consequence:[T]hey had changed a lot of rules. They had [an] in-surance plan which he was offering to the people atSteak And Ale. The only ones that were able tohave the insurance were the ones that already had itwith the corporation, and a lot of us were due toenter into the program after six months. He was notoffering that.He was not offering the 15 percent guarantee ontips. That meant that if there was eight or morepeople that came into the restaurant to eat, and ifthey did not tip you 15 percent of the total bill, ....they [the Management] would make up the differ-ence on that.Tamara Smith explained that the "15 percent guarantee"had been a part of the Employer's "policy" prior toApril 1981. In addition, Tamara Smith related other"changes" similarly instituted by management, as fol-lows:They had taken the ceiling off the tip share ...[and] we were told we would have to bus our lastfew tables at night or after lunch ...so we werepaying out the tip share and we weren't getting theservices that we were supposed to from the busboys.Tamara Smith discussed the above "changes" with anumber of her coworkers, including her husband DennisSmith. Tamara Smith recalled that:[A]bout two weeks prior to being fired, there weresome employees that were sitting [at the restaurant]after dinner on a Saturday night ...and we hadjust talked about the different changes, and they allwanted Denny [her husband Dennis Smith] to go...and ask for a meeting and discuss things with[Management] because they were afraid of beingfired.Tamnara Smith next testified that on or about FridayJuly 3, 1981, she went to the restaurant "to pick up" herhusband Dennis. At the time, an employee was "sittingthere talking about how she had worked the lunch saladbar and that she was unaware how to do it, and she wasleaving things off the salad bar, and ...she was upsetbecause nobody had instructed her what to do...."Employee William Todd Emmons joined this "discus-sion" and "he [Emmons] said that he wold likelp to havea meeting [with Management] too because of some thingsin the kitchen." Emmons then walked in the kitchen andreturned with Assistant Manager Karen McKay.Tamara Smith recalled the following "discussion" withMcKay:She [McKay] came in, and I [Tamara Smith] askedher if we could have a meeting, and she said, well ameeting would cost too much. It would cost $110and Tom McKinney didn't have that kind ofmoney, and she kind of chuckled and laughed andshe said ..a meeting wasn't necessary ....thereweren't any problems and she really wasn't thatconcerned about it ....Later that day, however, McKay joined Tamara Smithand a number of other employees while "eating lunch."The employees, in the presence of McKay, "talked aboutthe insurance"; "the 15 percent gratuity"; "the tip shareceiling"; "we were not getting the full service out of ourbus boys"; "how they had cut the wages of one person";and "there was a lack of communication with Manage-ment." Tamara Smith noted that both she and her hus-band Dennis actively participated in this "discussion"with McKay.' Furthermore, Tamara Smith recalled thatAssistant Manager Ed Edwards also joined this "meet-ing." Edwards "walked in" and "he was in there formost of the conversation." At one point during this "dis-cussion," according to Tamara Smith, Dennis Smith"told Ed that he was Steak and Ale's little slave, andthat he was being told to do a lot of things ... ."Tamara Smith, as she further testified, received a tele-phone call on the following day, July 4, from McKay.Tamara Smith recalled that McKay "wanted to talk tous"-Dennis and Tamara. Tamara and Dennis later wentto the restaurant. There, the two employees met withManager Deborah Shanderski and Assistant ManagerMcKay. Tamara Smith testified as follows:Q. Now, who was there in "A" Room when youhad this meeting?A. Debbie Shanderski, Karen McKay, DennySmith, and myself.Q. Okay, will you tell us, the best you can recall,what was said and by whom in this meeting?A. Debbie and Denny did most of the talking.Q. Tell us, the best you can recall what theysaid?A. And, they were talking about the-Q. Would you tell how it started?A. Not exactly how it started no. They hadtalked-she [Shanderski] had talked about-askedDenny, you know, if he knew why he was here,and he said because of what happened yesterday,Tamara Smith acknowledged that employee Emmons did not "addanything to the discussion while Karen McKay was in the room," how-ever, it was Emmons who had "brought McKay in."108 STEAK AND ALE RESTAURANTand she said yeah. And, she goes, why don't we dis-cuss what went on yesterday. So, we discussedabout the 15 percent added gratuity, about the lackof communication with managers. We talked abouthours and how they had been cut, the bussing, thetip share. We went through it all, and she didn'tdirect anything to me, except about the 15 percentgratuity being added on eight tips or more, and shesaid that some of us did a good job, and it was upto them to determine whether or not we-youknow did our job or not. That if we did our job,that we would be getting a tip of 15 percent fromour customers, and if we did not, then we wouldnot be getting tipped 15 percent, and that theywould determine whether we did our job or not,and it was up to them, and the individual of wheth-er we got it or not.Q. Do you recall anything else that was saidduring this meeting?A. Then she talked to Denny, and he said, wellwhat is the real reason why you called us in. ..Hewanted to know what the real reason was that wehad been called in, and she said that our attitudehad been lacking, that we were not Steak And Alematerial anymore, that we were the corporation ma-terial, and that she no longer needed us.And, he said, does that mean that we are fired,and she said, well I will give you a good recom-mendation. And, then he turned and directed hisquestion--then he directed his question to KarenMcKay, and asked Karen if she could do a betterjob, and Karen did not say anything, and then hesaid that Debbie needed to learn more about humanfeelings and how to manage her personality, be-cause she was not doing a good job.And, then, by the time-when he was sayingthat, I was getting up out of my chair and we wereproceeding to leave, and when I walked into thekitchen, I said bye to Todd, and I took my handand went across my throat, meaning that we werefired, and at that time Denny said, well Debbie wecan still be friends. And, about that time, we wereall standing in the kitchen, and proceeded to theback door. She unlocked the back door, and wewalked out the back door.2Dennis Smith testified that he was hired by the Com-pany as a waiter during February 1980; that there was "achange in Management" during early April 1981; andthat "on several occasions there were complaints by em-ployees-complaints by myself to some of the managerson how we would walk in one evening and find some-thing had been changed." Dennis Smith cited, as exam-ples, changes in the "health insurance"; "tip sharing"; a2 On cross-examination, Tamara Smith further explained that her hus-band Dennis had stated to Ed Edwards during their meeting on July 3:-. .. Ed, I don't believe you are working here. All you are is Steak AndAle's little nigger .." Tamara Smith insisted that Dennis "didn't sayit loud ...." And, she noted that Ed Edwards is not black; that theEmployer had no black employees working at that time; that customers"could not have heard" this comment; that Dennis and Ed Edwards are"friends"; and that Edwards later explained to her and Dennis that theabove comment did not have anything to do with the firing-"... Edsaid no, ..he had nothing to do with it ..."guaranteed ... bonus"; and related matters. He dis-cussed "these problems" with his coworkers and recalledone such discussion at the restaurant about 2 weeksbefore his discharge. He was then asked by his cowork-ers to "talk" to management about the employees' "prob-lems."Dennis Smith, as he further testified, spoke with As-sistant Manager Ed Edwards "on several occasions"about the employees' complaints and "problems." DennisSmith cited changes in "health insurance"; "level oftips"; and related complaints. Edwards, in response, "saidthat he couldn't do anything ...; [Smith] would have totalk to other managers about it." Later, on or about July3, 1981, Dennis Smith and his co-employees discussedtheir "problems" in the restaurant with both assistantmanagers, McKay and Edwards. Dennis Smith testifiedas follows:Q. Was there any discussion with the managers in"A" Room when you went in there?A. Yes. Before the managers came in, everybodywas griping about it wasn't any fun to work thereanymore, and how things had changed. Their jobduties had changed and it had never been explainedto them about their job duties being changed.It was like on a daily basis, don't you know thatyou have to do this now. And, they would say no.And, they said, well so and so should have toldyou, or Ed should have told you, and one salad girlwas complaining about how she was working even-ings now, but-and she thought she would just doher job the same as she did it in the day, and it wasdifferent.Myself, I was talking about health insurance, and·..bonusing, on 15 percent on eight tips, and theincrease in tip share, and then Todd [Emmons] leftthe room, and he said that he was going to go talkto Karen [McKay] about a meeting.He then brought Karen [McKay] in the room,and Ed Edwards was there then, and s e were talk-ing about having a meeting. Karen left the roomagain, and she came back, and she said that it wouldcost Steak and Ale $110 to have an employee meet-ing, and they can't afford to be paying out S1 10everytime their employees want to have a meeting.And, I can't remember what Tammy said there,or Todd, but I know we were all agreeing that wewould organize the meeting without pay, and itcould be at one of our houses, or it could be onSteak and Ale property, it made no difference. But,we just wanted to iron out all these problems.Q. Well, you have described some discussion ofwhat the problems were, and that discussion tookplace in "A" Room?A. Right.Q. Was that discussion while the managers thatyou mentioned were present?A. Yes, this discussion went on for approximatelyan hour or an hour and a half. We rehashed all theproblems on how the job duties had changed, howbonusing on-on how some people were getting DECISIONS OF NATIONAL LABOR RELATIONS BOARDbonused on eight tips-the 15 percent, and like Iwas denied it.We talked about the-there wasn't any-howwould you say it-there wasn't any policy as far asone manager would tell us that we had to do-itwas more so Ed Edwards than anyone.Q. Was there some discussion with Ed Edwardsat a time when Karen McKay had left the room?A. Yes, when Karen said that she would nothave any part of a meeting, and she would not tryto get us a meeting, that it costed too much, and Imentioned to Ed-I said Ed, it looks like you couldemphasize [sic] with us a little bit. You are in thesame position we are, and whether you know it ornot-I said that they treat you like you are thegopher. They give you all the dirty work.When there is something to be done that no oneelse will do, they give it to you. I said, it's like youare a nigger slave, and this is the 1800's. I said that'show they treat you.And, I can't remember if Ed gave me anyremark. I know during most of the conversation Edjust agreed, and he nodded his head, and I can't re-member if he said anything back to me. I don'tthink he did.Dennis Smith next recalled that he and his wifeTamara were discharged on the following day, July 4.Dennis Smith testified, as follows:Q. And, did you return to the restaurant the 4thof July?A. Yes, I did.Q. For what reason?A. At about 11:00 in the morning, Karen McKay,who is the assistant manager at Steak and Ale, shetelephoned us, and Tammy said it's Steak and Ale,they want you and I to be there in a half an hour.And, I said, we were out late last night, and I said,tell them we can make it within an hour.Q. Did you go to the restaurant?A. We went to the restaurant. We arrived thereat about 12:00, and Debbie-Q. And, who did you talk to?A. There was Debbie Shanderski and KarenMcKay. And, they called us in the "A" Room, thesame room that we had the meeting the day before,and I said-as we were sitting down, I said, we arehere about the meeting that went on yesterday.And, she said that's right, and as we sat down,-or when we were first seated, we started going overthe problems again. I told her that many of the em-ployees wanted health insurance. I wanted healthinsurance, Tammy wanted health insurance, andthat they wanted the meeting. They wanted themeeting about being bonused on eight tips. Whysome people were, some people weren't.There was a general apprehensiveness in the air,of all the employees-not the new employees-thesenior employees. I am talking about people thathad been there for six months to two years, orwhatever. They were familiar with how things hadbeen run, like I had, and they were apprehensive.They were afraid to talk to anyone.Q. Well, what was said after you discussed thesesame problems that had been discussed the daybefore?A. Debbie mentioned to me that she was notgoing to have us influencing her new people. Shesaid that-and Karen McKay would interject.Karen McKay didn't say a whole lot during themeeting. She would interject and say that I'mmaking all these problems up, that there are noproblems.Q. And, what did you respond to that?A. And, I said there had been a lot of changes,and I said it's not like it was when the corporationowned the Company, and that there had been a lotof changes and people were aware of them, andthere have been a lot of people fired, and peoplethink-your senior employees, or your senior waiterstaff, and waitresses, they feel that they are going tobe the next ones to be fired, and they said-Debbiethen said, that we-she didn't want us influencingher new staff.She kept saying this, and I said well-this wentfor about a half an hour or 45 minutes, and I saidthat well, did you call us in today to debate theseissues again, or are we going to have a meeting orwhat.She said there was not going to be a meeting, andshe wasn't going to call a meeting just for us. I saidthat why did she call us in, and she said that shewould give us a good recommendation.I said does this mean that we are fired Debbie,and she said yes. And, I said, you have a lot tolearn. I said, you may know how to run a business,but you have a lot to learn about human feelings,especially when you fire somebody 19 years old3William Todd Emmons' testimony corroborates in es-sential part the testimony of both Dennis and TamaraSmith, as detailed above. Emmons started working forthe Company during April 1980; changes in workingconditions were made by management about April 1981;and he discussed "these changes with other employees."Specifically, Emmons discussed "these problems" onJuly 3, 1981. Emmons recalled, inter alia, that he hadasked Assistant Manager McKay on July 3 "to come inthe room, that we needed to talk to her about problems."In addition, Emmons recalled that Dennis Smith, duringthis "discussion" on July 3, stated to Ed Edwards:I really feel sorry for you. Whenever Tom McKin-ney snaps his fingers, you have to run and do hiss Dennis Smith recalled that he and his wife Tamara later spoke withAssistant Manager Edwards. Edwards then assured Dennis Smith thatDennis' statement to Edwards on the prior day "had nothing to do withit." In addition, Dennis Smith noted that he did not "think [that his earli-er statement to Edwards] could have been heard in any other place" inthe restaurant.110 STEAK AND ALE RESTAURANTdirty work. You are just his little nigger. It's ashame you can't do something without confronting[sic] him first.[Edwards] said to Denny that that was Denny'sopinion, and he was sorry he felt that way.On the following day, July 4, Emmons was called intoManager Shanderski's office and was fired. Shanderskifaulted Emmons because, inter alia, his "heart was not in[his] work ...."Manager Deborah Shanderski testified that ToddEmmons was employed as a "service assistant" and "hewas probably the best one that the store ever had"; thatEmmons developed during May or June 1981 "an atti-tude problem"; that, in addition, he once wore the T-shirt of a competitor to the restaurant when he visitedthe facility; that during mid-June she "talked to him"about his "attitude"; and that "we made [the] decision"to terminate Emmons "roughly ...a week and a halfbefore we did terminate him...." Shanderski claimed,"we had to keep" Emmons after deciding to fire him be-cause "we had an employee that was out because of ill-ness...." Shanderski assertedly told Emmons on July 4"that he was a good employee and we wanted to keephim, but his attitude just did not change and therefore Ihad no other alternative but to terminate him ...."Manager Shanderski next claimed that Tamara Smith"was not a very good waitress"-". ..at no time wasshe ever very good ..."; that Tamara Smith was "kepton" only because Dennis Smith was "an excellentwaiter"; that she was told about Dennis Smith's state-ment to Edwards on July 3 and confirmed this by talkingto Edwards later that same day; that she then conferredwith McKinney and "we both agreed that we could nottolerate that type of language during business hours" and"disrespect towards Management"; and that "we reallyhad no alternative but to terminate Denny" and, in addi-tion, his wife, Tamara. According to Shanderski, shefaulted Dennis and Tammy Smith on July 4 for the"type of language" used the day earlier by Dennis Smithand fired both of them. She also fired Emmons, later thatsame day "when he was finished." Shanderski claimedthat she was unaware that, on July 3, "a whole bunch ofemployees" had presented "complaints to Management."Shanderski asserted: ". .. I wasn't aware of Todd andTammy, who all was in that room, until all this stuffstarted coming out."Ed Edwards testified, inter alia, that the "tone" of theemployees' conversation with Assistant Manager McKayduring the meeting of July 3 was "pretty vocal and in-timidating"; and that Dennis Smith, during this meeting,"stood up and pointed" at him, stating: "you niggerlackey slave. You are just a puppet to the restauranthere, and you do their bidding at their will."Edwards acknowledged that he did not admonishDennis Smith for this statement or say anything furtherto him about the matter. In addition, Edwards acknowl-edged that he did not recommend to his superiors thatany disciplinary action be taken against Dennis Smith forthis statement.4I credit the testimony of Dennis Smith, Tamara Smith,and William Todd Emmons as detailed supra. They im-pressed me as trustworthy and credible witnesses. Theirtestimony is in significant part mutually corroborative.However, on the other hand, I do not credit the testimo-ny of Deborah Shanderski and Ed Edwards. Their testi-mony was, at times, incomplete, vague, and unclear. Inparticular, I do not credit Shanderski's asserted reasonsfor the summary firing of Dennis and Tamara Smith andWilliam Todd Emmons. I find that these essentially un-substantiated, belated, and shifting reasons are plainlypretextual. In particular, on this record, I do not creditShanderski's assertion that she fired Dennis Smith andhis wife Tamara because Dennis Smith made a vulgarand improper remark to Ed Edwards. Indeed, DennisSmith and Edwards were friends; Edwards did not rec-ommend any disciplinary action for this isolated com-ment; and no customers overheard the comment. Nor doI credit Shanderski's belated assertions that DennisSmith's wife Tamara was never "very good" but never-theless was "kept on," or that management in fact haddecided to fire William Todd Emmons over I weekbefore his firing. Instead, as discussed below, I find herethat the Smiths and Emmons were summarily fired onJuly 4 because on July 3 they were the key protagonistsin an effort by the employees to relate to managementemployee complaints about their terms and conditions ofemployment.DiscussionSection 7 of the National Labor Relations Act pro-vides that employees "shall have the right to self-organi-zation, to form, join or assist labor organizations, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection ...." Section 8(aXI) of the Act makes itan unfair labor practice for an employer "to interferewith, restrain, or coerce employees in the exercise of therights guaranteed in Section 7." The presentation of em-ployee grievances comes within the protection of Section7 of the Act. As the Sixth Circuit stated in N.LR.B. v.The Halsey W Taylor Company, 342 F.2d 406, 408 (6thCir. 1965):We are not concerned in this case with the meritor lack of merit of [the employee's] grievance. Butit is clear that Sec. 7 protects his right to utter it asa matter of concerted activity with other employeesfor mutual aid.Also see N.LR.B. v. Interboro Contractors, Inc., 388 F.2d495 (2d Cir. 1967); ARO, Inc. v. N.L.R.B., 596 F.2d 713(6th Cir. 1979); and N.LR.B. v. Guernsey-Muskingum4 Edwards said that Manager Shanderski telephoned him later thatevening, on July 3: "She called me up and asked me did Dennis Smithsay this to me, and I said yes. She said, that's grounds for finng. and Iagreed with it."III DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectric Cooperative, Inc., 285 F.2d 8 (6th Cir. 1960); andcases cited.The credible evidence of record here, as recited supra,makes it quite clear that Respondent Company's employ-ees had discussed among themselves their complaintspertaining to management's changes in their terms andconditions of employment and that, on July 3, employeesDennis and Tamara Smith and employee William ToddEmmons were attempting to present these complaints tomanagement. The credible evidence of record also makesit quite clear that employees Dennis and Tamara Smithand employee Emmons had assumed the role of key pro-tagonists in this effort to present their fellow employees'complaints to management. On the following day, July 4,employees Dennis and Tamara Smith and employeeEmmons were summarily fired. I find here that manage-ment summarily fired these three employees because theywere attempting to present the complaints of their fellowemployees pertaining to their terms and conditions ofemployment, in violation of Section 8(a)(1) of the Act.Respondent asserts that it had decided to fire employ-ee Emmons over a week earlier because of, inter alia, anegative turn in his attitude. Previously, Emmons, likeDennis Smith, had been regarded by Respondent as agood employee. Respondent argues that employeeTamara Smith was, in effect, never a very good employ-ee, but she was kept on while her husband, Dennis,worked there. Respondent further argues that it firedDennis Smith because of his racial comment to Ed Ed-wards. I reject these essentially unsubstantiated, shifting,and belated assertions as excuses offered in an attempt tojustify the firing of these three employees for engaging inprotected concerted activities. I note that Ed Edwardsdid not admonish or reprimand employee Dennis Smithfor his racial comment. Edwards did not recommend dis-ciplinary action against Smith. No customers heard thisisolated comment. And, of course, employees TamaraSmith and Emmons, summarily fired the same day, didnot make this racial comment to Edwards. Indeed, Ed-wards later acknowledged to employee Dennis Smith, afriend, that, in effect, he was not fired for this reason.In sum, I find that the reason for the July 4 firing ofthese three employees was to stop their protected con-certed activities.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of the Act.2. Respondent has violated Section 8(a)(1) of the Actby discharging employees Dennis Smith, Tamara Smith,and William Todd Emmons on or about July 4, 1981,and by thereafter failing and refusing to reinstate them.3. Such unfair labor practices affect commerce withinthe meaning of the Act.THE REMEDYHaving found that Respondent has violated the Act byunlawfully discharging employees Dennis Smith, TamaraSmith, and William Todd Emmons, and thereafter failingand refusing to reinstate them, I shall recommend thatRespondent be required to cease and desist therefromand from in any like or related manner infringing on em-ployee rights. In addition, I shall recommend that Re-spondent be required to take certain affirmative actionwhich will effectuate the policies of the Act. I shall rec-ommend that Respondent be required to offer employeesDennis Smith, Tamara Smith, and William ToddEmmons immediate reinstatement to their old jobs or, inthe event such jobs no longer exist, to substantiallyequivalent jobs, and make them whole for any loss ofpay they may have suffered by reason of their dis-charges, by payment to them of a sum of money equal tothat which they would have earned but for their dis-charges, from July 4, 1981, to the date of offers of rein-statement, less their net earnings during this period, to becomputed in the amount described in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest to be com-puted as set forth in Florida Steel Corporation, 231 NLRB651 (1977).5Respondent will also be directed to post theattached notice.ORDER6The Respondent, Steak and Ale Restaurant, Sharon-ville, Ohio, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging employees, or failing or refusing to re-instate them, in consequence of their participation in con-certed activity for the purpose of mutual aid and protec-tion.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer employees Dennis Smith, Tamara Smith, andWilliam Todd Emmons immediate and full reinstatementto their old jobs or, in the event such jobs no longerexist, to substantially equivalent jobs, and make themwhole for any loss of pay they may have suffered byreason of Respondent's action in discharging and failingand refusing to reinstate them, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Sharonville, Ohio, facility copies of theattached notice marked "Appendix."7Copies of saids See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."112 STEAK AND ALE RESTAURANT 113notice, on forms provided by the Regional Director for ensure that said notices are not altered, defaced, or cov-Region 9, after being duly signed by Respondent's repre- ered by any other material.sentative, shall be posted by Respondent immediately (d) Notify the Regional Director for Region 9, in writ-upon receipt thereof, and be maintained by it for 60 con- ing, within 20 days from the date of this Order, whatsecutive days thereafter, in conspicuous places, including steps Respondent has taken to comply herewith.8all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent to4 The General Counsel's motion to correct the transcript, which is un-opposed, is granted.